Citation Nr: 1439960	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-22 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral carpal tunnel syndrome.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Entitlement to an initial compensable evaluation for gout.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA medical examinations.  The action specified in the August 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The Board notes that the issue of entitlement to service connection for gastroesophageal reflux disease (GERD) was also remanded in August 2012; however, in a July 2013 decision, the RO granted entitlement to service connection for this disability.  The Veteran has not appealed the initial disability rating or effective date assigned, and the Board no longer has jurisdiction over this issue.

The issue of entitlement to an initial compensable evaluation for bilateral carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence that the Veteran's erectile dysfunction was manifest by deformity of the penis at any time during the period on appeal.

2.  The Veteran's gout results in one or two exacerbations a year, that sometimes require the use of crutches and light duty at work; however, there is insufficient evidence that the Veteran's gout causes definite impairment of health supported by examination findings or incapacitating exacerbations occurring three or more times a year.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.115b, including Diagnostic Code 7522 (2013).

2.  The criteria for entitlement to an initial 20 percent evaluation, but no greater for gout have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Erectile Dysfunction

The Veteran is seeking entitlement to an initial compensable evaluation for his erectile dysfunction.  The Veteran argued in his July 2009 substantive appeal that he should be entitled to a higher disability rating because he is unable to obtain an erection or orgasm.  

The Veteran's erectile dysfunction has been evaluated for rating purposes under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The RO's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power" indicates that the Veteran's specific disability is not addressed in the Rating Schedule, and that the service-connected erectile dysfunction has been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522. 

In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21. 

Although the Veteran has been service connected for erectile dysfunction, there is no evidence of penile deformity with demonstrated loss of erectile power.  The October 2012 VA genitourinary examination indicated that the Veteran's penis and testicles were normal and there is nothing in the available medical records indicating that the Veteran has any deformity of the penis. 

Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a non-compensable (0 percent) rating is proper pursuant to 38 C.F.R. § 4.31. 

As the schedular ratings are established to reflect the average impairment of industrial capacity in civil occupations, the service-connected erectile dysfunction to this extent is not shown to warrant a compensable rating under any of the regular Diagnostic Codes. 

The Board further notes that, in a July 2013 rating decision, the Veteran has also been granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a).  Although he does not receive a disability rating on a schedular basis, he does receive special monthly compensation benefits for loss of use of a creative organ.  Id.

For all the above reasons, entitlement to an initial compensable evaluation for erectile dysfunction is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


Gout

The Veteran is also seeking entitlement to an initial compensable evaluation for his service connected gout.  In his July 2009 substantive appeal, he reported that motion in his great toes is painful and limited due to his gout.

The Veteran's gout is rated under Diagnostic Code 5017.  Diagnostic Code 5017 provides that gout is be rated on the basis of rheumatoid arthritis under Diagnostic Code 5002, which provides that rheumatoid arthritis will be rated as either an active process or on the basis of chronic residuals.

Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated as 20 percent disabling where there are one or two exacerbations a year in a well-established diagnosis.  It is rated 40 percent disabling for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for symptoms that are less than the criteria for a 100 percent disability rating, but with weight loss and anemia, that are productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  

Under Diagnostic Code 5002, chronic residuals, such as limitation of motion or favorable or unfavorable ankylosis, are to be rated under the appropriate Diagnostic Codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is non-compensable (0 percent), a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added. 

The Veteran's service treatment records reflect that he has a history of gout affecting his great toes.

At a May 2006 VA general medical examination, the Veteran reported that he had had only three attacks of gout in the past three years and that they were brief.  His symptoms responded to NSAID type medications and he also took Allopurinol everyday as a prophylactic measure.  He denied any involvement of his ankles, knees, elbows, or wrists.  On examination, no deformity of either foot was observed.  The Veteran had normal motor, sensory, and neurological examinations of the upper and lower extremities.  

At an October 2012 VA Rheumatology examination, the Veteran reported that when his disability was at its worst, he would have attacks of gout every two months.  However, he told the examiner that he had no attacks now for four months and only had two or three attacks in the past year.  These attacks usually lasted no more than a week, but prompt resolution was achieved in two or three days with the use of ibuprofen.  The Veteran denied any impairment in his activities of daily living when he was not having an attack, but stated that sometimes during an attack he needed to use crutches and perform only light duty at work.  An x-ray of the Veteran's feet showed mild soft tissue swelling in the left foot, but was otherwise unremarkable.  The examiner noted that the Veteran's gout was currently adequately controlled with Allopurinol and that there was no evidence of joint destruction, deformity, tophi, or erosive disease to suggest advanced gout or disability due to gout.  The Veteran currently had no identifiable complications from gout that affected his activities of daily living.  

Based on all the above evidence, the Board finds that there is sufficient evidence, including the Veteran's competent and credible statements, VA examinations noting some positive findings and the use of medication for adequate control of gout, to conclude that the Veteran's gout results in one or two exacerbations a year, that sometimes require the use of crutches and light duty at work; however, there is insufficient evidence that the Veteran's gout causes definite impairment of health supported by examination findings or incapacitating exacerbations occurring three or more times a year.  

While the Veteran indicated at his October 2012 VA examination that he has in the past sometimes experienced exacerbations of his gout as often as every two months, he has not provided any details about when or how often the attacks occurred with such frequency.  At his May 2006 VA examination, he reported only three attacks over the last three years and at the October 2012 VA examination he reported that he had only had two or three exacerbations in the last year and had not had any exacerbations in four months.  Thus, the most detailed information provided by the Veteran suggests that any exacerbations of his gout are infrequent.  Furthermore, the Veteran reported that he only "sometimes" needed the use of crutches or light duty during an attack, indicating that not all his exacerbations can reasonably be considered "incapacitating".  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's gout has caused at least three incapacitating exacerbations a year during the period on appeal.  The record reflects that the Veteran's gout is generally adequately controlled with Allopurinol.

The October 2012 VA examiner also noted that there is no evidence of joint destruction, deformity, tophi, or erosive disease and that the Veteran's gout does not result in any complications that affect his activities of daily living.  The Veteran has reported that his gout involves severe pain, swelling, and warmth affecting his left and right great toes; however, he has not reported any constitutional manifestations such as weight loss or anemia.  Based on the evidence of record, the Board finds that the Veteran's gout cannot be said to cause a definite impairment of health.  

Additionally, there is no objective evidence that a major joint or group of minor joints is affected by limitation of motion due to the Veteran's gout.  

Overall, having considered all the available evidence, the Board finds that the Veteran's service connected gout is sufficiently disabling that a compensable evaluation is warranted.  However, considering that the Veteran's gout only involves his great toes, that any exacerbations that could be considered incapacitating are infrequent, and that there is no evidence of any constitutional manifestations resulting in definite impairment of health, an evaluation in excess of 20 percent is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Extraschedular Evaluations

Finally, the Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, it does not appear that the Veteran has any "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



ORDER

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to an initial 20 percent evaluation for gout is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran is also seeking entitlement to an initial compensable evaluation of his service-connected bilateral carpal tunnel syndrome.  In his July 2009 substantive appeal, the Veteran complained that his carpal tunnel syndrome was "very painful", with constant tingling, and that treatment with steroid injections and splinting had not relieved his symptoms.

In May 2006, the Veteran was afforded a VA general medical examination.  The Veteran was noted to have bilateral carpal tunnel syndrome, confirmed by physical examination, history, and prior electrophysiologic studies.  An October 2009 VA examination for diabetes mellitus included some generalized findings regarding the peripheral nervous system, but was not a specific inquiry into the nature and extent of carpal tunnel syndrome.

Accordingly, in August 2012, the Board remanded this issue to afford the Veteran a VA peripheral nerve examination.  A VA Neurology examination was scheduled for November 2012, but the Veteran failed to report.  In a November 2012 statement, the Veteran explained that he believed that his neurology examination had been rescheduled for December when another evaluation scheduled for the same day had been rescheduled.  He requested that the RO reschedule the missed examination, but the Board can find no evidence they did so.

As the Veteran has provided good cause for his failure to report to his November 2012 VA examination and has expressed a willingness to appear for another evaluation if one is scheduled, the Board will again remand this matter so that the Veteran can be afforded a new VA examination.  While the Board regrets any further delay in adjudicating this issue, where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that all VA outpatient treatment records from 2006 through the present are associated with the Veteran's claims folder.  

2. Once this is done, the RO should schedule the Veteran for a VA peripheral nerve examination.  The examiner should note any functional impairment caused by the Veteran's bilateral carpal tunnel syndrome, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


